 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLAN DAVID KRENITSKY,                              No. 2:18-cv-0690 WBS DB P
12                            Plaintiff,
13             v.                                         ORDER
14    A. KIRSCH, et al.,
15                            Defendants.
16

17            Plaintiff is a state prisoner proceeding through counsel with an action under 42 U.S.C. §

18   1983. On October 17, 2019, the parties filed a stipulation to continue the dates set out in the

19   court’s January 29, 2019 scheduling order. Good cause appearing, IT IS HEREBY ORDERED

20   as follows:

21            1. The dates set out in the court’s January 29, 2019 scheduling order are continued.

22            2. The deadline for non-expert discovery is continued to February 25, 2020. Any

23                  motions to compel discovery must be filed by that date.

24            3. The deadline for the parties to file the joint statement described in the court’s January

25                  29 order is continued to March 2, 2020.

26   DATED: October 25, 2019
                                                       /s/ DEBORAH BARNES
27                                                     UNITED STATES MAGISTRATE JUDGE
28   DLB:9/DB/prisoner-civil rights/kren0690.dso eot
                                                          1
